Citation Nr: 1007823	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  06-09 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for a left thigh disability. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from 
March 1969 to March 1971.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a March 2005 rating 
decision of the Indianapolis, Indiana Department of Veterans 
Affairs (VA) Regional Office (RO).  The case was before the 
Board in February 2009, when it was remanded for additional 
development. 

In a letter dated in March 2009 letter the Veteran appears to 
raise a claim of service connection for shortening of the 
left lower extremity.  In a letter received in April 2009 he 
raises claims of service connection for "bulging disc" and 
"degenerative disc disease and arthritis of the lumbar 
spine."  These matters are referred to the RO for 
clarification and any appropriate action.   

In January 2009, the Board received an additional statement 
from the Veteran.  On review of the statement the Board found 
that it is cumulative argument, and therefore does not 
require waiver of RO consideration or return to the RO for 
their initial consideration.  38 C.F.R. § 20.1304 (2009).  


FINDINGS OF FACT

1. An October 1973 Board decision denied service connection 
for a left thigh disability essentially based on findings 
that the left thigh complaints in service were acute, and 
that a left thigh disability (apart from a developmental 
shortening of the left lower extremity) was not shown.

2. Evidence received since the October 1973 Board decision 
does not tend to show that the Veteran has a chronic left 
thigh disability (apart from the previously recognized 
developmental shortening); does not relate to the 
unestablished fact necessary to substantiate the claim of 
service connection for a left thigh disability; and does not 
raise a reasonable possibility of substantiating such claim.


CONCLUSION OF LAW

New and material evidence has not been received and the claim 
of service connection for a left thigh disability may not be 
reopened.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002); 
38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her representative 
of any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice requirements apply to 
all five elements of a service connection claim: 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 
(2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006). 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
in a claim to reopen a previously finally denied claim, VCAA 
notice must notify the claimant of the meaning of new and 
material evidence and of what evidence and information (1) is 
necessary to reopen the claim; (2) is necessary to 
substantiate each element of the underlying service 
connection claim; and (3) is specifically required to 
substantiate the element or elements needed for service 
connection that were found insufficient in the prior final 
denial on the merits.

The Board's February 2009 remand noted there was a Kent 
notice deficiency (as the Veteran was not advised of the 
reason for the prior denial of his claim).  Corrective notice 
was sent in May 2009, and together with earlier notice in 
July 2004 provided the Veteran notice that was essentially 
VCAA and Kent-compliant.  This matter was then readjudicated 
(See October 2006 supplemental statement of the case (SSOC)), 
(curing the notice timing defect).  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  It is not alleged 
that notice in this case was less than adequate.

The Veteran's pertinent service treatment records (STRs) and 
identified postservice treatment records have been secured.  
In the Board's prior remand it was noted that the Veteran had 
identified a scheduled VA evaluation for the disability at 
issue by a Dr. R.K.S..  The remand requested that the report 
of such evaluation be secured.  Ultimately, the Veteran 
indicated that Dr. R.K.S. was a provider at the Indianapolis 
VA medical center.  The RO contacted that facility, and was 
advised (see June 16, 2009 notation in the file, on a copy of 
a May 29, 2009 letter to the Veteran) that there were no 
additional hospitalization or outpatient treatment records 
for the Veteran available at that facility.  He was so 
advised in the October 2009 SSOC.  He has not identified any 
other pertinent evidence that remains outstanding.  The duty 
to assist by arranging for a VA examination or obtaining a 
medical opinion does not attach until a previously denied 
claim is reopened.  38 C.F.R. § 3.159 (c)(4)(iii).  VA's duty 
to assist is met.  Accordingly, the Board will address the 
merits of the claim.

B. Factual Background

A May 1973 rating decision denied the Veteran's claim seeking 
service connection for a left thigh disability.  The Veteran 
appealed that decision to the Board, and an October 1973 
Board decision affirmed the denial, in essence based on 
findings that the Veteran's left thigh complaints in service 
were acute and resolved, leaving no residual disability, and 
that the record did not show a chronic disability of the left 
lower extremity (and specifically the left thigh) other than 
a developmental shortening.  The instant claim to reopen was 
received in May 2004.  

Evidence of record at the time of the October 1973 Board 
decision included: 

*	A report of October 1970 separation examination showing 
normal evaluation of the lower extremities 

*	October to December 1970 STRs noting the Veteran was 
seen for complaints of left upper thigh pain (which 
apparently began on October 3, 1970).  He was also 
placed on limited duty profile for the left thigh 
complaints. He was seen on multiple occasions in a 
dispensary, and had two orthopedic consultations.  Early 
impressions in the dispensary included left thigh muscle 
strain, arthritis, and possible rheumatoid arthritis.  
X-rays were negative.  On evaluation at the orthopedic 
clinic on October 16, 1970 (for a provisional diagnosis 
of hip disease-undetermined etiology), it was noted that 
X-rays were negative, and that examination was within 
normal limits except for valgus of both tibias on the 
femur and 1 1/2 inch atrophy of the left thigh.  The 
impression was no diagnosis.  The Veteran was to be 
further evaluated for early arthritis of any kind; the 
examiner could not find any evidence of such on physical 
examination or X-ray.  On orthopedic evaluation on 
October 30, 1970 (for a provisional diagnosis of "? 
arthritis", it was noted in the referral that the 
Veteran had the onset of left hip pain with elevated 
sedimentation rate, negative X-rays, and further 
examination essentially negative except for pain on 
internal rotation, and that there was improvement with 
analgesics.  The orthopedic examiner noted there had 
been marked improvement over the past 11 days on 
analgesics, and that now there was only slight 
occasional stiffness.  The analgesics dosage was to be 
reduced.  The impression was ligament or muscle strain, 
now resolving.  The examiner indicated "no reliance was 
placed" on elevated sedimentation.  December 1970 
dispensary records show that the profile level was to be 
reduced, with gradually increased exercise.  The last 
entry notes that the Veteran had recurrence of pain.  It 
was noted that examination was no longer painful.  The 
impression was "?".  Laboratory studies were ordered.  
The Veteran was to return to duty, with analgesic 
treatment "as before". 

*	A report of a May 1973 VA examination for left thigh 
complaints which found mild genu valgum bilaterally, a 
half inch developmental shortening of the left lower 
extremity, and no tenderness or abnormalities of the 
thigh.  X-rays of the left thigh were negative.  The 
diagnoses were: "1/2 inch developmental shortening, left 
lower extremity" and "none additional".

Potentially pertinent evidence received since the October 
1973 Board decision includes: 

*	Various written prescriptions, medical bills, copies of 
pill bottles, and a Time magazine cover on arthritis

*	VA outpatient treatment records including: February 1973 
record noting the Veteran complained of parasthesis in 
his left foot radiating into his thigh; March 1973 
record noting the Veteran complained of aching in the 
left thigh, calf, and foot; April 1973 record noting 
spasms of the left thigh and foot with aching of the 
hip; December 1976 record noting pain in the left femur 
and hip first starting in 1970 with frequent episodes of 
left thigh, groin, and hip pain; December 1976 record 
noting that the Veteran walked with a limp due to pain 
in the left thigh; January 1978 record noting that the 
Veteran complained of pain and muscle spasms in the left 
hip and thigh.

*	Private treatment records from September 2003 to April 
2009 noting lumbosacral osteoarthritis with bilateral 
parasthesis of the lower extremities, left leg numbness, 
possible radiculopathy, left thigh ache, and left thigh 
numbness 

*	An August 2004 MRI of the lumbar spine noting history of 
low back pain and left thigh numbness complaints and an 
impression of spondylosis.

*	A March 2005 physician's note stating that the Veteran 
was seen for arthritis of the low back with numbness and 
aching in the left thigh.

*	July 2005 to April 2009 lab results 

*	A PM&R Associates appointment form showing the Veteran 
provided a history of pain, numbness, and aching in the 
left thigh.

The Veteran has also submitted numerous copies of records 
previously associated with the record with his various 
annotations.

C. Legal Criteria and Analysis

As was noted above, the Veteran's claim of service connection 
for a left thigh disability was denied in an October 1973 
Board decision.  That decision is final. 38 U.S.C.A. § 7104.  

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. §§ 7104, 7105.  However, a 
claim on which there is a final decision may be reopened if 
new and material evidence is submitted.  38 U.S.C.A. § 5108.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 
38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 
(2003); Justus v. Principi, 3 Vet. App. 510 (1992).  
Regarding materiality, the Court has held that the newly 
presented evidence need not be probative of all the elements 
required to award the claim but that the evidence must tend 
to prove the merits of the claim as to each essential element 
that was a specified basis for the last final disallowance of 
the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  Evidence 
that is merely cumulative of other evidence in the record is 
not new and material even if it was not been previously 
associated with the record/considered.  Anglin v. West, 203 
F.3d 1343 (Fed. Cir. 2000).

As the Veteran's claim of service connection for a left thigh 
disability was previously denied because such disability was 
now shown (and left thigh complaints in service were acute, 
resolved, and did not represent a chronic left thigh 
disability), for evidence received to be new and material, it 
must relate to these unestablished facts (i.e. it must show 
that the Veteran has a left thigh disability/that his left 
thigh complaints in service reflected a chronic disability 
which has persisted.).

Many of the Veteran's submissions (specifically, the 
duplicate copies of STRs with his annotations/arguments ) are 
not new evidence.  See Untalan v. Nicholson, 20 Vet. App, 467 
(2006).  

Copies of various postservice treatment records received for 
the record since the may 1973 Board decision showing the 
Veteran complained of left thigh pain, numbness, 
paresthesias, aching are new evidence to the extent that they 
were not previously of record.  However, no such record is 
material evidence, as no record shows (or suggests) that the 
Veteran has a diagnosis of a chronic left thigh disability 
(or includes competent, medical opinion, evidence that the 
complaints in service were chronic, and not acute). 

Because no additional evidence has been received since May 
1973 that shows or suggests that the Veteran actually has a 
chronic left thigh disability (and that such is related to 
his service/left thigh complaints noted therein, the Board 
must find that additional evidence received does not relate 
to the threshold unestablished fact necessary to substantiate 
the claim of service connection for a left thigh disability, 
and does not raise a reasonable possibility of substantiating 
such claim.  Accordingly,  the Board concludes that new and 
material evidence has not been received, and that the claim 
of service connection for a left thigh disability may not be 
reopened.  


ORDER

The appeal to reopen a claim of service connection for a left 
thigh disability is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


